DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 are pending and presented for examination herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed 10/15/2021 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: antecedent basis in the specification for “administering to the subject once a day at the subject’s bedtime a formulation providing coordinated release of nifedipine and valsartan, the formulation comprising: an effective mount of nifedipine formulated for immediate release; and an effective amount of valsartan formulated for delayed release wherein the release of valsartan is delayed 2-4 hours”.



Claim Objections
Claim 1 is objected to because of the following informalities:  a comma or semicolon is missing after “delayed release”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over DE GASPARO (WO 00/02543 A2) in view of RUTECKI (Electronic article from patientcareonline.com [retrieved on 2022-11-5].  Publication date of 15 September 2011.  Retrieved from the Internet: <URL: https://www.patientcareonline.com/view/antihypertensives-night-when-you-snooze-you-lose >.) and KIM (US 2011/0117194 A1).
de Gasparo is primarily directed towards a method including of treatment of a condition or disease selected from a group including hypertension and congestive heart failure that comprises administering a therapeutically effective amount of combination of valsartan and a calcium channel blocker (abstract).
Regarding claim 1, de Gasparo discloses a composition comprising valsartan and a calcium channel blocker (CCB) (page 1 first paragraph).  de Gasparo discloses that CCB includes amlodipine, felodipine and nifedipine (page1, fourth paragraph).  de Gasparo discloses a method for treatment of including hypertension and congestive heart failure that comprises administering a therapeutically effective amount of combination of valsartan and a CCB (paragraph bridging pages 8 and 9).
de Gasparo does not specifically teach that the composition is administered at bedtime.  de Gasparo does not specifically teach that the valsartan is released at a delayed release of 2-4 hours.  The deficiencies are made up for by the teachings of Rutecki and Kim.
Rutecki is primarily directed towards antihypertensive medications taken at night (see entire non-patent literature).
Regarding claim 1, Rutecki teaches that studies have documented that it is more appropriate to take antihypertensive medications at bedtime (first paragraph).  Rutecki teaches that a study tested medications including valsartan and nifedipine (fourth paragraph).  Rutecki teaches that the study showed that night medication group demonstrated lower sleep blood pressures, a higher sleep time blood pressure decline, a reduced prevalence of non-dipping, and a higher prevalence of controlled ambulatory blood pressure (sixth paragraph on first page).
Kim is primarily directed towards a formulation containing an angiotensin-II receptor blocker (abstract).
Regarding claim 1, Kim teaches angiotensin-II-receptor blocker, which inhibits the synthesis of aldosterone and selectively blocks an AT1 receptor out of angiotensin receptors, needs to be administered at midnight (paragraph [0009]).  Kim teaches that there are drugs that are metabolized by hepatic cytochrome which includes amlodipine and felodipine (paragraph [0012]).  Kim teaches that when a drug metabolized by hepatic cytochrome is additionally administered concurrently with an angiotensin-II-receptor blocker and the cytochrome-metabolized drug exhibit competitive action therebetween in vivo, so either of them is not sufficiently metabolized, thus causing the problem of drug interaction such as decreased drug efficacy or increased adverse side effects. As a consequence, treatment of both hypertensive diseases and other diseases by combination administration of drugs may be not obtained, and the problem of drug interaction may also occur upon concurrent administration of drugs (paragraph [0016]).  Kim teaches that the angiotensin-II-receptor blocker is at least one selected from a group that includes valsartan (paragraph [0033]).  Kim taches angiotensin-II-receptor blocker is contained in a delayed-release compartment (paragraph [0075]).  Kim teaches that the active in the delayed-release compartment is released 1 to 4 hours after the release of the active contained in a prior-release compartment is initiated (paragraph [0076]).  Kim teaches that the active contained in the prior-release compartment is released at a level of more than 85% by weight within one hour after initiation of release thereof (e.g. immediate release) (paragraph [0077]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat a subject in need of treatment of including high blood pressure or congestive heart failure by administering a single dosage at bedtime that releases a calcium channel blocker (CCB) including nifedipine at a level of more than 85% by weight within one hour after initiation of release thereof (e.g. immediate release); and releases valsartan 1 to 4 hours after the release of the calcium channel blocker is initiated (e.g. delayed release).  The person of ordinary skill in the art would have been motivated to make those modifications to: 1) obtain a treatment for high blood pressure or congestive heart failure that provides lower sleep blood pressures, a higher sleep time blood pressure decline, a reduced prevalence of non-dipping, and a higher prevalence of controlled ambulatory blood pressure; by administration of the antihypertensive drugs at bedtime which Rutecki teaches that a study showed that night medication group demonstrated lower sleep blood pressures, a higher sleep time blood pressure decline, a reduced prevalence of non-dipping, and a higher prevalence of controlled ambulatory blood pressure; and 2) avoid any problem of drug interaction such as decreased drug efficacy or increased adverse side effects, and allow the angiotensin-II-receptor blocker to be delivered at midnight so that the angiotensin-II-receptor blocker can inhibit the synthesis of aldosterone and selectively blocks an AT1 receptor out of angiotensin receptors, by administration of the angiotensin-II-receptor blocker along with the other drug in a single dosage form that allows the other drug to be released immediately and the angiotensin-II-receptor blocker to be released 1-4 hours after release of the other drug is initiated, as taught by Kim. The person of ordinary skill in the art would have reasonably expected success because de Gasparo discloses a composition comprising valsartan and a calcium channel blocker (CCB) (page 1 first paragraph).  de Gasparo discloses that CCB includes amlodipine, felodipine and nifedipine (page1, fourth paragraph).  de Gasparo discloses a method for treatment of including hypertension and congestive heart failure that comprises administering a therapeutically effective amount of combination of valsartan and a CCB (paragraph bridging pages 8 and 9).  Rutecki teaches that studies have documented that it is more appropriate to take antihypertensive medications at bedtime (first paragraph).  Rutecki teaches that a study tested medications including valsartan and nifedipine (fourth paragraph).  Rutecki teaches that the study showed that night medication group demonstrated lower sleep blood pressures, a higher sleep time blood pressure decline, a reduced prevalence of non-dipping, and a higher prevalence of controlled ambulatory blood pressure (sixth paragraph on first page).  Kim teaches angiotensin-II-receptor blocker, which inhibits the synthesis of aldosterone and selectively blocks an AT1 receptor out of angiotensin receptors, needs to be administered at midnight (paragraph [0009]).  Kim teaches that there are drugs that are metabolized by hepatic cytochrome which includes amlodipine and felodipine (paragraph [0012]).  Kim teaches that when a drug metabolized by hepatic cytochrome is additionally administered concurrently with an angiotensin-II-receptor blocker and the cytochrome-metabolized drug exhibit competitive action therebetween in vivo, so either of them is not sufficiently metabolized, thus causing the problem of drug interaction such as decreased drug efficacy or increased adverse side effects. As a consequence, treatment of both hypertensive diseases and other diseases by combination administration of drugs may be not obtained, and the problem of drug interaction may also occur upon concurrent administration of drugs (paragraph [0016]).  Kim teaches that the angiotensin-II-receptor blocker is at least one selected from a group that includes valsartan (paragraph [0033]).  Kim taches angiotensin-II-receptor blocker is contained in a delayed-release compartment (paragraph [0075]).  Kim teaches that the active in the delayed-release compartment is released 1 to 4 hours after the release of the active contained in a prior-release compartment is initiated (paragraph [0076]).
Regarding claims 2-5, in light of the disclosure of de Gasparo and the teachings of Rutecki and Kim, it would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat a subject in need of treatment of including high blood pressure or congestive heart failure by administering a single dosage at bedtime that releases a calcium channel blocker (CCB) including nifedipine at a level of more than 85% by weight within one hour after initiation of release thereof (e.g. immediate release); and releases valsartan 1 to 4 hours after the release of the calcium channel blocker is initiated (e.g. delayed release) (as described above).  Thus, the method which is prima facie obvious in light of the disclosure of de Gasparo and the teachings of Rutecki and Kim, which has the same method steps and same patient population, necessarily would have the same characteristics, e.g., the composition is administered at the time of peak expression of at least one target gene of nifedipine; the target gene for nifedipine is selected from the group consisting of Cacna1c, Cacna1h, Kcna1, Cacna2d1, Cacna1s and Cacna1d; release of the valsartan coincides with peak expression of at least one target gene for valsartan; and the target gene for valsartan is agtr1a.
Thus, the claimed invention as a whole is clearly prima facie obvious over the teachings of the prior art.

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634